Citation Nr: 1530826	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-09 162A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.  The Veteran died on May [redacted], 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The appellant originally filed a claim for service connection for the cause of the Veteran's death in October 1998.  That claim was denied in July 1999 and the appellant did not file a timely appeal.  That decision is now final.

In July 2008, the appellant submitted a claim to reopen the previously denied claim and submitted additional evidence, including a personal statement.  In a September 2008 rating decision, the RO found that evidence to not be new or material and declined to reopen the previously denied decision.  The appellant did not appeal that decision and it too became final.  

In April 2011, the appellant submitted a new claim to reopen the previously denied claim.  Specifically, she alleged that the Veteran died as a result of ischemic heart disease, which should qualify for service connection because it had been added to the diseases for which service connection is presumed secondary to herbicide exposure, pursuant to Nehmer v. U.S. Department of Veterans Affairs, 494 F.3d 846, 863 (9th Cir. 2007) (Nehmer); see also 75 Fed. Reg. 53202, 53216 (Aug. 31, 2010) (amending 38 C.F.R. § 3.309(e) to include ischemic heart disease as one of the conditions that are service-connected with respect to veterans exposed to herbicides).  With that claim she submitted additional medical records indicating the Veteran did have coronary artery disease between November 1997 and December 1997.  In a November 2011, the RO in Philadelphia again found this evidence to not be new and material and declined to reopen the initially denied claim.

In December 2011, the appellant submitted a request for reconsideration of the November 2011 rating decision.  With that request, the appellant submitted an expiration summary from the Cleveland Regional Medical Center which described that circumstances leading up to and surrounding the Veteran's death in May 1998.  In February 2012, the RO in Philadelphia again denied the claim.  The appellant filed a timely appeal of that decision on February 28, 2012.  A statement of the case was issued in March 2013, and the appellant filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) on April 15, 2013.  The appeal is now properly before the Board.

On June 2, 2015, the appellant testified before the undersigned Veterans Law Judge at a Board hearing via videoconference.  A transcript of that hearing is associated with the electronic claims file.  

The issue of entitlement to service connection for the cause of the Veteran's death  is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In July 1999 and July 2008, the RO denied service connection for the cause of the Veteran's death;  the appellant did not appeal those decisions and they became final.

The May [redacted], 1998 expiration summary from the Cleveland Regional Medical Center is not cumulative or redundant of  evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of the Veteran's death.

CONCLUSION OF LAW

New and material evidence has been received to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   To the limited extent that this decision reopens the appellant's previously denied and final claim, given that positive outcome, a discussion of VA's duty to notify and assist is not necessary at this time.  

If a claim of entitlement to service connection has been previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 4 Vet. App. 167, 171 (1996).  

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2014).  

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2014).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

Upon review of the evidence of record, particularly the expiration summary that the appellant submitted in December 2011, the Board finds that new and material evidence has been submitted sufficient to reopen the previously denied claim.

At the outset, the Board notes that the "expiration summary" submitted in December 2011 was not associated with the claims file at any time prior to the most recent rating decision and was not considered when the RO previously denied service connection for the Veteran's cause of death.  Therefore, by definition, it is "new."  The Board is also satisfied that evidence is "material."  In reaching this conclusion, the Board focuses on the underlying narrative which gives a detailed description of the events and medical history throughout the Veteran's final three days of life.  Prior to the submission of this summary, VA did not have evidence that the Veteran presented at the medical center on May 6, 1998, with chest pain and that his troponin level was high, as was his heart rate.  Additionally, the Board notes that the treating physician also described the Veteran's diagnosed coronary artery disease as "severe" and listed it among the final diagnoses for the Veteran at the time of his death.   Finally, the Board notes that the physician who wrote and signed the summary, also signed the Veteran's death certificate.  However, in the summary, the physician also stated that because he had severe cardiomyopathy, it was not unexpected to have cardiac arrhythmia, but considering it was not entirely unexpected, he offered the Veteran's family to have an autopsy.  Whether this was completed or not is unknown, but the rationale behind it certainly may be material to determining the ultimate circumstances of the Veteran's death.  

Thus, in consideration of the fact that the Veteran did have an active diagnosis of coronary artery disease since at least 1994, which would be eligible for service connection as secondary to herbicide exposure per the holding in Nehmer, and given that this summary gives a more complete description of the events leading to the Veteran's death in 1998, which describe almost entirely coronary issues, the Board is satisfied that the summary constitutes new and material evidence sufficient to reopen the claim for service connection for the cause of the Veteran's death.  


ORDER

The previously denied claim of service connection for the cause of the Veteran's death is reopened; to this limited extent, the appeal is granted.  

REMAND

While the newly submitted evidence was sufficient to reopen the appellant's claim for service connection for the cause of the Veteran's death, the Board finds that a remand is necessary in order for it to ensure that a complete record is available for it to consider in adjudicating the claim.

Pursuant to 38 U.S.C.A § 1310, DIC benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2002); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).  

In the instant case, the Veteran was a combat veteran who served honorably in Vietnam.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era, including coronary (ischemic) heart disease, will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  The Veteran's service in Vietnam creates a presumption that he was exposed to one of the relevant herbicide agents.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  The evidence of record indicates that the Veteran suffered from severe coronary artery disease at the time of his death.  While the Veteran was not service connected for this condition at the time of his death, the Board notes that a survivor's DIC claim is a new claim for service connection, "regardless of the status of adjudications concerning service-connected disability claims brought by the Veteran before his death."  Stoll v. Nicholson, 401 F.3d 1375, 1380 (Fed. Cir. 2005); see also Nehmer, 494, F.3d at 863.  

VA's duty to assist a DIC claimant includes obtaining a medical opinion whenever such an opinion is "necessary to substantiate the claimant's death."  38 U.S.C.A. § 5103A(a) (West 2002); see Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  Particularly,  38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'" Wood v. Peake, 520 F.3d at 1348 (citing 38 U.S.C.A. § 5103A(a)(2)).  

As discussed above, the Veteran died in May 1998.  His causes of death were reported as cardiac arrhythmia (asystole) and cardiomyopathy with end stage renal disease as a contributing condition.  Given, the cardiac nature of the Veteran's causes of death, the Board finds that a medical opinion is necessary to ascertain whether those causes of death may be attributed in any way to his coronary artery disease, or whether his coronary artery disease contributed substantially or materially to his death.  In the alternative, the opinion should also discuss whether those causes of death manifested in service or may be etiologically linked to an in-service illness or injury, including his herbicide exposure.

Additionally, VA's duty to assist also requires it to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2014).  This includes any records of examination by a private health care provider.  38 C.F.R. § 3.159(c)(1) (2014).  The expiration summary submitted by the appellant in connection with her claim to reopen her previously denied claim indicated that an autopsy was offered to the family after the Veteran died.  It is unclear from that record if an autopsy ever took place, however, if one did occur, those records may be probative of the issues at the heart of this matter.  Regardless, on appeal, the appellant should be requested to provide authorization for VA to obtain such records, if they exist.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that she provide authorization for the release of any outstanding medical records pertaining to the Veteran's medical treatment and cause of death, to include any private treatment records or autopsy reports.  If authorization is provided, the AOJ should make all reasonable efforts to obtain those records.  If any authorized records are unable to be obtained, the appellant should be notified of such and a copy of the notification letter associated with the claims file.

2. Thereafter, the AOJ should obtain an opinion by a cardiologist or physician with expertise in cardiac conditions.  The claims folder and a copy of this remand, must be provided to and reviewed by the medical reviewer prior to his or her providing the opinion.  The VA reviewer must consider the statements from the appellant and all VA and private medical records.  

The reviewer should be asked to opine on the likely etiology of the Veteran's cardiac arrhythmia (asystole) and cardiomyopathy.  Specifically, he or she should opine whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's  cardiac arrhythmia and cardiomyopathy were the result of herbicide exposure during service.  The examiner should also opine whether it is at least as likely as not, that the Veteran's cardiac arrhythmia and cardiomyopathy were the result of his coronary artery disease.  If the previous opinion is negative, the examiner should also opine whether it is at least as likely as not that the Veteran's coronary artery disease alone contributed to the Veteran's death, or aggravated the Veteran's cardiac arrhythmia and cardiomyopathy resulting in the Veteran's death.

A complete rationale for the opinions given should be provided, to include citation to pertinent evidence of record, medical treatise evidence, and known medical principles.    

3. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


